Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 1 of 6 PageID #: 3202



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

  CHRISTOPHER PREJEAN,                                         CIVIL ACTION NO. 17-1170
  on behalf of Himself and Other
  Persons Similarly Situated

  VERSUS                                                       JUDGE TERRY A. DOUGHTY

  SATELLITE COUNTRY, INC., ET AL.                              MAG. JUDGE WHITEHURST


                                              RULING

          Pending before the Court is a Motion in Limine to Exclude Records [Doc. No. 188] filed

  by Defendants Satellite Country, Inc. (“Satellite Country”) and Lynn Jenkins (“Jenkins”).

  Plaintiffs oppose the motion. [Doc. No. 199]. Defendants filed a reply memorandum [Doc. No.

  213].

          For the following reasons, Defendants’ Motion in Limine is GRANTED.

     A. Background

          This is a collective action under the Fair Labor Standards Act (“FLSA”). At trial, the

  central issue to be decided is whether the satellite technicians were employees or independent

  contractors of Satellite Country. Jenkins is the founder and CEO of Satellite Country.

          Plaintiffs contend that they were or are employees of Satellite Country and that they are

  entitled to overtime compensation for hours worked in excess of 40 hours per week, pursuant to

  the FLSA, 29 U.S.C. § 207.         Defendants contend that Plaintiffs were or are independent

  contractors and, therefore, not subject to FLSA’s overtime provisions.

          Jenkins is a Defendant and will be a witness in the case. In May 1987, Jenkins was

  convicted of multiple counts of possession with intent to distribute and distribution of cocaine and
Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 2 of 6 PageID #: 3203



  marijuana, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; one count of conspiracy to

  possess and distribute controlled substances, in violation of 21 U.S.C. § 846; multiple violations

  of the Travel Act, 18 U.S.C. § 1952; one count of engaging in a continuing criminal

  enterprise, in violation of 21 U.S.C. § 848; several counts of distribution of a controlled substance

  to a person less than twenty-one years of age, in violation of 21 U.S.C. § 845; and four counts of

  tax evasion, in violation of 26 U.S.C. § 7206(1). See United States v. Jenkins, 904 F.2d 549 (10th

  Cir. 1990). As a result of his convictions, Jenkins was incarcerated in or around July 1987 and

  released after serving approximately eleven years and seven months of his twenty-year sentence.

         Plaintiffs seek to introduce evidence of Jenkins’ criminal conviction on the four counts of

  tax evasion and the one count of engaging in a continuing criminal enterprise. They contend that

  Jenkins is a critical witness for Defendants as the corporate representative for Satellite Country,

  its sole owner, and the person who has maintained operational control over the business. They

  further contend that Jenkins’ credibility is a significant issue in this case because “[h]e has shown

  a propensity to be less than forthcoming both in responses to written discovery, and during

  deposition.” [Doc. No. 199-1, p. 1].

         Defendants move to exclude this evidence, contending that Plaintiffs have failed to meet

  the requirements set forth by Federal Rule of Evidence 609(b)(2) of giving them reasonable notice

  and an opportunity .

     B. Federal Rule of Evidence 609

         Federal Rule of Evidence 609(a) provides in pertinent part:

         (a) In General. The following rules apply to attacking a witness's character for
         truthfulness by evidence of a criminal conviction:

             (1) for a crime that, in the convicting jurisdiction, was punishable by death

                                                   2
Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 3 of 6 PageID #: 3204



                 or by imprisonment for more than one year, the evidence:

                     (A)     must be admitted, subject to Rule 403, in a civil case or in a
                             criminal case in which the witness is not a defendant; and

                     (B)     must be admitted in a criminal case in which the witness is a
                             defendant, if the probative value of the evidence outweighs
                             its prejudicial effect to that defendant; and

                 (2) for any crime regardless of the punishment, the evidence must
                     be admitted if the court can readily determine that establishing the
                     elements of the crime required proving--or the witness’s admitting—a
                     dishonest act or false statement.

           (b)       Limit on Using the Evidence After 10 Years. This subdivision (b) applies if
                     more than 10 years have passed since the witness's conviction or release
                     from confinement for it, whichever is later. Evidence of the conviction is
                     admissible only if:

                 (1) its probative value, supported by specific facts and circumstances,
                     substantially outweighs its prejudicial effect; and

                 (2) the proponent gives an adverse party reasonable written notice of the
                     intent to use it so that the party has a fair opportunity to contest its use.

  Thus, in a civil case, a felony conviction “must be admitted” if the elements of the crime required

  proving a dishonest act or false statement. 1 However, if the conviction is over ten years old, the


           1 The parties address their arguments largely to Rule 609(b). However, the Court would note that at least
  one of the convictions Plaintiffs seek to introduce does not apparently involve a dishonest or false act on its face.
  Certainly, tax evasion as charged against Jenkins required proof that the defendant “willfully makes and subscribes
  any return, statement, or other document, which contains or is verified by a written declaration that it is made under
  the penalties of perjury, and which he does not believe to be true and correct as to every material matter[.]. 26
  U.S.C. §7206(1).

            However, engaging in a continuing criminal enterprise, a crime which has since been repealed, required
  proof at the time that the person:

           (1) he violates any provision of this subchapter or subchapter II the punishment for which is a
           felony, and (2) such violation is a part of a continuing series of violations of this subchapter or
           subchapter II--(A) which are undertaken by such person in concert with five or more other persons
           with respect to whom such person occupies a position of organizer, a supervisory position, or any
           other position of management, and (B) from which such person obtains substantial income or
           resources.

                                                            3
Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 4 of 6 PageID #: 3205



  evidence is “admissible only if” the proponent of the evidence can meet the requirements of Rule

  609(b)(1)-(2).

          In this case, it is clear that the crimes of conviction are over ten years old. Indeed, Jenkins

  was convicted thirty-three (33) years ago, and he was released from imprisonment more than

  twenty (20) years ago. Therefore, evidence of Jenkins’ convictions for tax evasion and engaging

  in a continuing criminal enterprise are admissible only if the requirements of Rule 609(b)(1)-(2)

  are met. The Court finds that Plaintiffs have failed to meet the requirements of Rule 609(b)(1),and

  the evidence will be excluded on that basis. 2

          In United States v. Cathey, 591 F.2d 268, 275 (5th Cir. 1979), the Fifth Circuit held that

  Rule 609(b) establishes a presumption against the use of convictions that are more than 10 years

  old, explaining as follows:

          The general rule, therefore, is inadmissibility. Moreover, in the Senate Report on
          the Rules of Evidence, the Senate noted that “convictions over ten
          years old generally do not have much probative value.” SEN. REP. NO. 1277, 93d
          Cong. 2d Sess. 4, Reprinted in 1974 U.S. Code Cong. & Admin. News pp. 7051,
          7061. The presumption against admissibility is, therefore, founded on a legislative
          perception that the passage of time dissipates the probative value of a prior
          conviction. Cf. U.S. v. Beechum, 582 F.2d 898, 915 (CA5, 1978) (en banc) (Under
          Rule 404 “temporal remoteness depreciates the probity of the extrinsic offense”).
          The balancing scale Congress has given the courts is weighted against a finding
          that the probative value of a more than 10-year-old conviction substantially
          outweighs its prejudicial effect. Therefore, as this court stated in U.S. v. Bibbs,
          564 F.2d 1165 (CA5, 1977), Cert. denied, 435 U.S. 1007, 98 S.Ct. 1877, 56 L.Ed.2d
          388 (1978), “Congress intended that the trial judges be extremely cautious
          in admitting evidence of remote convictions.”

  Id. at 1170; see also United States v. Snyder, 2016 WL 778035, at *2 (W.D. La. 2016)




  21 U.S.C. § 848 (1988). The “subchapters” referred to the statute where the underlying drug crimes, none of which
  require proof of a dishonest or false act.

          2 The   Court need not reach the arguments under Rule 609(b)(2).
                                                           4
Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 5 of 6 PageID #: 3206



  (citing Cathey for the proposition that “[i]t is well settled that Rule 609(b) “establishes a

  presumption against the use of more than 10-year-old convictions. . . ”; therefore, “trial judges

  [should] be extremely cautious in admitting evidence of remote convictions.”).

          In United States v. Acosta,           763 F.2d 671, 695 (5th Cir. 1985), the Fifth Circuit

  identified the following factors to be considered in determining whether a conviction more than

  ten years old should be admissible under Rule 609(b):

            (1) The nature [impeachment value] of the crime; (2)The time of conviction;
            (3) The similarity between past crime and the charged crime;(4)The importance of
            the defendant’s testimony; and(5)The centrality of the credibility testimony.

          Applying the aforementioned factors and the plain language of Rule 609(b), the Court finds

  that Plaintiffs have failed to show that, by specific facts and circumstances, that the probative value

  of Jenkins’ thirty-three-year old convictions substantially outweighs the prejudicial effect of these

  convictions. There is no doubt that Jenkins’ testimony is important in this case, and his credibility

  will be judged by the jury. However, even if his testimony is central to the trial, such evidence

  alone is not sufficient to overcome the presumption against admissibility. 3 His prior bad acts in

  being involved in drug trafficking conspiracy in Utah more than three decades ago has nothing at

  all to do with his civil liability and that of the legitimate company he founded and has run in the

  ensuing years or the alleged misclassification of satellite technicians as independent contractors.

  While the Court appreciates that Plaintiffs seek to limit the evidence to his convictions for tax

  evasion and engaging in a continuing criminal enterprise, it is clear that those convictions

  (although found supported by the evidence) arose through and were part of the underlying drug


           3 See Advantage Roofing & Constr. of Louisiana, Inc. v. Landmark Ins. Co., No. CV 16-677-JWD-RLB,
  2018 WL 4088055, at *2 (M.D. La. Aug. 27, 2018) (Even where the principle of a company was expected “to
  provide central testimony” and the proponent argued that his credibility was of the “utmost importance,” his prior
  criminal conviction was excluded after application of the Acosta factors).
                                                           5
Case 6:17-cv-01170-TAD-CBW Document 218 Filed 05/15/20 Page 6 of 6 PageID #: 3207



  trafficking crimes. The “mere fact that the defendant’s credibility is in issue—a circumstance

  that   occurs   whenever   the   defendant takes    the   stand —cannot, by     itself,   justify

  admission of evidence of convictions over ten years old. Such a rule would make the ten year

  limit in Rule 609(b) meaningless.”   See Acosta, 763 F.2d at 695.

          For these reasons, Defendants’ Motion in Limine is GRANTED, and evidence of Jenkins’

  prior criminal convictions, including records of or reference to those convictions is EXCLUDED

  from trial.

          MONROE, LOUISIANA this 15th day of May, 2019.


                                             __________________________________________
                                                         TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                                6
